EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Posa on 19 February 2021.
The application has been amended as follows: 
In claim 1, line 2, the phrase – vertically oriented – has been inserted before the word “stationary”.
In claim 1, line 3, the word – elongated – has been inserted before the word “condensate”.
Also in claim 1, line 3, the phrase “configured for insertion” has been replaced with – configured for vertically oriented insertion –.
In claim 1, line 7, the phrase “if the collection vessel overflows, the excess liquid” has been replaced with – such that any liquid overflowing the collection vessel –.
In claim 1, line 13, the phrase “pump the condensate from the vessel” has been replaced with – drain the condensate from the vessel and provide the drained condensate –.
In claim 5, lines 1-2, the phrase “a plurality of” has been replaced with – one or more additional –.
In claim 5, lines 1-4, the phrase from the word “including” through “common collection tank” has been replaced with – including 
a common collection tank, and 
one or more additional collection vessels, each with a float switch and a pump having an output which feeds the common collection tank –.

The following is an examiner’s statement of reasons for allowance: the limitations of  a condensate recovery system adapted for use with an existing vertically oriented stationary floor drain having a condensate collection vessel configured for vertically oriented insertion into the existing drain and forming a gap between an outer wall thereof and the drain through which overflowing liquid flows in which a pump external to the vessel drains the vessel and provides the drained condensate to a remote condensate utilization device is not shown in the prior art of record in combination with the remaining limitations of claim 1.  US 2003/0209020 teaches a condensate recovery system (100) silent to the details of the condensate collection vessel and pump placement.  Additionally, the examiner notes that the substitute drawing is accepted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        19 February 2021